Citation Nr: 0812980	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  96-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a left ankle sprain.  

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for bursitis of the shoulders and, if so, whether 
service connection may be granted.  

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for hypercholesterolemia.  

4.  Entitlement to an increased rating for keratosis, greater 
than 50 percent prior to August 30, 2002, and greater than 60 
percent beginning August 30, 2002.  

5.  Entitlement to a compensable evaluation for the residuals 
of the excision of a lipoma from the back of the neck and 
removal of a sebaceous cyst of the left shoulder.  

6.  Entitlement to a compensable evaluation for a spastic 
colon with benign diverticula.  

7.  Entitlement to a compensable evaluation for osteophyte 
formation of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The Board notes that a number of issues 
originally appealed by the veteran were withdrawn by him at a 
January 1997 personal hearing before an RO hearing officer 
and are not before the Board for adjudication.  

The Board first considered this appeal in February 1998, 
determined that additional development was required, and 
remanded the matter to the RO.  The RO performed the 
requested development and granted the issue of entitlement to 
service connection for hypertension.  As such, that issue is 
no longer before the Board for appellate review.  

The Board again remanded the case in November 2004 for 
additional procedural and evidentiary development.  After 
that development was completed, the RO granted service 
connection for lumbosacral arthritis (claimed as low back 
pain) and for cervical spine strain with mild disk space 
narrowing at C5-6, both effective from May 15, 1995.  The 
record does not reflect that the veteran has disagreed with 
either the effective date or the rating that was assigned for 
either disability; therefore, no appeal as to either of those 
issues remains for appellate consideration.  The rating 
decision in May 2007 also increased the rating for keratosis 
to 50 percent, effective from May 15, 1995, and to 60 
percent, effective from August 30, 2002.  

The appeal of the issue concerning service connection for 
bilateral shoulder disorders discussed in the remand section 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  A decision of the Board in August 1992 denied service 
connection for residuals of a left ankle sprain and for 
rotator cuff syndrome/bursitis of the shoulders.  

2.  Evidence added to the record since August 1992 does not 
refer to residuals of a left ankle sprain.  

3.  Some of the evidence added to the record since August 
1992 concerning service connection for bilateral shoulder 
disorders was not previously of record and presents a 
reasonable possibility of substantiating the claim.  

4.  A rating decision in June 1991 denied service connection 
for service connection for elevated cholesterol levels.  The 
veteran was notified of that decision and did not file a 
notice of disagreement within one year of that notice.  

5.  Evidence added to the record since June 1991 concerning 
the veteran's cholesterol level is merely cumulative of the 
evidence that was previously of record.  It does not present 
a reasonable possibility of substantiating the claim.  

6.  The maximum schedular rating is currently in effect for 
the veteran's service-connected keratosis.  The evidence does 
not show that the keratosis causes marked interference with 
employment, that it has necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  

7.  The evidence shows that the residuals of the excision of 
a lipoma from the back of the neck and removal of a sebaceous 
cyst of the left shoulder have been manifested throughout the 
appeal period by small, non-painful, nontender superficial 
scars that are stable, are not elevated, are not unusually 
pigmented, do not have any missing underlying soft tissue, 
and are not inflexible or indurated.  

8.  The evidence shows that the service-connected spastic 
colon with benign diverticula has been manifested throughout 
the appeal period by bloating and gas pain approximately 
every other day, requiring infrequent antacids, but no 
episodes of diarrhea.  

9.  The veteran's osteophyte formation of the thoracic spine 
is manifested by x-ray findings without limitation of 
function or movement of the thoracic segment of the spine.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1992 Board decision, 
which denied the veteran's claim for service connection for 
residuals of a left ankle sprain is not new and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156(a) (2000), 20.1100 (2007).  

2.  Evidence received since the August 1992 Board decision, 
which denied the veteran's claim for service connection for 
rotator cuff syndrome/bursitis of the shoulders is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156(a) (2000), 20.1100 
(2007).  

3.  Evidence received since the June 1991 rating decision, 
which denied the veteran's claim for service connection for 
elevated cholesterol is not new and material and the claim is 
not reopened; the June 1991 rating action is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2000), 20.302, 20.1103 (2007).

4.  The criteria are not met for an increased rating for 
keratosis, greater than 50 percent prior to August 30, 2002, 
and greater than 60 percent beginning August 30, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, and 4.118, Codes 7899-7806 (2007).  

5.  The criteria are not met for a compensable evaluation for 
the residuals of the excision of a lipoma from the back of 
the neck and removal of a sebaceous cyst of the left 
shoulder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, and 4.118, Codes 7899-7819 
(2007).  

6.  The criteria are not met for a compensable evaluation for 
a spastic colon with benign diverticula.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, and 4.114, Codes 7319 (2007).  

7.  The criteria are not met for a compensable evaluation for 
osteophyte formation of the thoracic spine.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.118, Code 5242 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For applications to reopen a claim received prior to August 
29, 2001, as is the case here, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A claim disallowed by the Board is final.  In other cases, 
absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In order to reopen a previously and finally disallowed claim, 
a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also  Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2000).  

A.  Left ankle sprain

The evidence that was of record when the Board in 1992 denied 
service connection for residuals of a left ankle sprain 
showed that the veteran injured his left ankle on a number of 
occasions during service, with periodically reported 
diagnoses of left ankle sprain.  The report of a VA 
compensation examination in May 1991 did not show any 
residuals of the in-service left ankle sprains, which were 
considered by the Board as having been acute and transitory.  

The evidence added to the record since the August 1992 
Board's denial of service connection consists primarily of 
private treatment records dated through April 2006.  None of 
those records mentions any complaints, abnormal clinical 
findings, or diagnosis of any left ankle disorder.  

At his hearing at the RO in January 1997, the veteran stated 
that he experienced stiffness and aching in his left ankle in 
the morning after exercise.  

It is clear that the veteran has not submitted any new 
evidence that was not previously of record that tends to show 
that he currently has any residuals of the left ankle sprains 
that were noted in service.  Lacking such evidence, there is 
no reasonable possibility of substantiating his claim, and 
the claim is not reopened.  

B.  Bursitis of the shoulders

The evidence that was of record when the Board denied service 
connection for residuals of bursitis or rotator cuff syndrome 
of each shoulder in 1992 showed that the veteran was seen in 
1971 with periodic complaints of shoulder pain, mostly in the 
right shoulder, clinically reported as periarthritis, rotator 
cuff syndrome, bursitis and tendinitis.  On VA examination in 
March 1971, the veteran's shoulders were noted to be normal.  
The Board found that there was no currently demonstrated 
permanent chronic residuals of injury to either shoulder and 
considered any such in-service injuries as having been acute 
and transitory.  

Evidence added to the record since the May 1992 Board 
decision consists primarily of the report of a VA 
compensation examination in July 1995 and private treatment 
reports in 2000.  

The veteran complained to the 1995 VA examiner that he had 
tenderness in both shoulders that would come and go and that 
was aggravated by activities.  On examination, there was 
full, pain-free motion of both shoulders, no pain with 
palpation of the subacromial spaces or the infraspinatus or 
supraspinatus tendons, and no atrophy of either shoulder 
girdle.  The veteran did report pain with palpation of the 
coracoid process, however.  The examiner diagnosed recurrent 
tendinitis of both shoulders, by history.  

The treatment records show that the veteran underwent an 
arthroscopic subacromial decompression of his left shoulder 
in March 2000, and continued symptoms thereafter.  An MRI had 
shown degenerative changes of the left acromioclavicular 
joint and partial thickness tearing of the supraspinatus 
tendon.  

The 1992 Board decision denied service connection for rotator 
cuff syndrome/bursitis of the shoulders on the basis that 
examination at that time did not show any current disability.  
The evidence added to the record since that decision clearly 
shows that the veteran was treated for a significant 
disability of at least his left shoulder - evidence that was 
lacking at the time of the 1992 Board decision.  The Board 
finds that that evidence presents a reasonable possibility of 
establishing service connection and that, therefore, new and 
material evidence has been presented, and the veteran's claim 
is reopened.  

The next step is to consider the additional evidence together 
with all the evidence of record.  However, it would be 
prejudicial for the Board to do so without the agency of 
original jurisdiction first conducting such an evaluation of 
the evidence.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Further, the Board finds that additional development of the 
evidence is needed prior to that adjudication.  See the 
remand section, below.  

C.  Hypercholesterolemia

The pertinent evidence that was of record and considered when 
the RO denied service connection for elevated cholesterol in 
1991 consisted of the report of the veteran's separation 
examination and treatment records after service that showed 
an elevated cholesterol.  Service connection was denied on 
the basis that elevated cholesterol was considered a 
laboratory finding and not a ratable disability.  

Evidence added to the record since June 1991 consists of 
private treatment records and the report of a VA examination 
dated in November 1998 that reflect notations and laboratory 
reports showing elevated blood cholesterol values.  No 
examiner, however, has listed a diagnosed disability as a 
cause for the elevated laboratory values.  Nor has any 
examiner indicated that the veteran currently has a diagnosed 
disability that is attributable to the blood cholesterol 
findings.  

At his hearing, the veteran testified that he has continued 
to have elevated cholesterol levels and has been instructed 
to modify his diet.  

The veteran has not submitted any new evidence that was not 
previously of record and that tends to show that he currently 
has any disorder manifested by an elevated cholesterol level.  
Again, an elevated cholesterol level itself is considered to 
be a laboratory finding and not a disability for which 
service connection may be granted.  Lacking such evidence, 
there is no reasonable possibility of substantiating his 
claim, and the claim is not reopened.  

II.  Increased ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board must also consider 
the effect of pain on those activities, if appropriate.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

A.  Keratosis

The rating schedule does not specifically provide criteria 
for rating keratosis.  In such situations, it is permissible 
to evaluate the veteran's service-connected disorder under 
the provisions of the schedule which pertain to a closely-
related disease or injury which is analogous in terms of the 
function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2007).  We conclude that 
the veteran's keratosis is most closely analogous to eczema, 
as both represent impairment of the skin.  

Previously, the veteran's keratosis was rated 0 percent 
disabling.  However, a rating decision in May 2007 
recharacterized the disability as actinic keratosis and 
recurrent squamous cell carcinoma, and increased the rating 
to 50 percent, effective from May 15, 1995, and 60 percent, 
effective August 30, 2002.  

The Board notes that VA revised the criteria for evaluating 
disorders of the skin in August 2002.  Generally, where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  The 50 percent rating that was 
assigned is the maximum schedular rating that was available 
under the criteria of Code 7806 (for eczema) that were in 
effect prior to August 2002, and the 60 percent rating is the 
maximum schedular rating available under the criteria for 
eczema that became effective in August 2002.  In this regard, 
although the revised criteria for Code 7806 provide that the 
disability may be rated on the basis of Code 7800 (for 
disfigurement of the head, face, or neck) or scars (Codes 
7801, 7802, 7803, 7804, or 7805), depending on the 
predominant disability, there is no medical evidence 
indicating that any of those codes are applicable or would 
provide for a higher schedular rating.  In particular, no 
examiner, including the most recent VA compensation examiner 
in December 2006, has described the service-connected 
keratosis as being disfiguring - and the veteran does not 
contend that it is.  


Further, VA's General Counsel has held that an award based on 
a change in law may be assigned retroactive to, but no 
earlier than, the effective date of the change.  VAOPGCPREC 
3-2000; VAOPGCPREC 7-2000.  Thus, no higher schedular rating 
may be assigned throughout the appeal period.  The May 2007 
rating decision also stated that the assignment of those 
ratings constituted a total grant of the benefit sought on 
appeal and that the issue was considered to be resolved in 
full.  

In such instances, however, even though the RO has not done 
so, the Board must also address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) to 
determine whether there is evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability, regardless of the 
fact that the veteran may have received the maximum schedular 
rating under the appropriate diagnostic code.  VA O.G.C. 
Prec. Op. No. 36-97 (Dec. 12, 1997).  

The veteran testified at his hearing that he had itching on 
his face and arms every couple months and numerous scaling 
lesions that had been removed, and that he would apply creams 
when the itching would occur.  

In this case, there is no evidence that the veteran's actinic 
keratosis and recurrent squamous cell carcinoma have caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that there is no basis to refer this issue to VA's Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation for the veteran's service-connected 
actinic keratosis and recurrent squamous cell carcinoma under 
the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

Although the Board has considered the applicability of the 
benefit-of-the-doubt doctrine, the preponderance of the 
evidence is against the appellant's claim, and that doctrine 
is not applicable as to this issue.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

B.  Lipoma of the back of the neck and sebaceous cyst of the 
left shoulder

A VA examiner in July 1995 noted a superficial 5mm inclusion 
cyst in the margin of a 1cm scar on the veteran's left 
shoulder.  No further description of the scar on the shoulder 
was provided; the examiner did not describe any residuals of 
excision of a lipoma on the back of the veteran's neck.  

At his hearing, the veteran did not report any complaints or 
problems related to the previous excision of lesions on the 
back of his neck or his left shoulder.  

A VA compensation examiner in December 2006 described a 1cm 
round nontender scar in the left neck region.  

The record shows that the service-connected disability is 
rated benign skin neoplasms under Code 7819, which the rating 
schedule formerly indicated should be rated as scars, 
disfigurement, etc., and currently indicates should be rated 
as disfigurement of the head, face or neck (Code 7800), scars 
(Codes 7801, 7802, 7803, 7804, or 7805), or impairment of 
function.  

As noted above, the criteria for evaluation skin disorders 
were revised, effective August 30, 2002.  Prior to that date, 
the criteria provided that a compensable rating for a 
superficial scar required that the scar either be tender and 
painful, poorly nourished, or limit function of the affected 
part.  None of those findings regarding the service-connected 
scars has been noted by any examiner during the appeal 
period.  No examiner has reported any disfigurement or 
repugnance, or other findings similar to eczema as would 
permit a compensable rating on that basis.  

The revised criteria also provide that a compensable rating 
may be assigned for a superficial scar that is painful, 
unstable, or limits function.  They also provide for 
assignment of a compensable rating for a scar of the head, 
face, or neck that is more than 5 inches in length, that is 
at least one quarter inch wide, that is elevated or adherent 
to the underlying tissue, that is hypo- or hyper-pigmented, 
that has abnormal skin texture, that has missing underlying 
soft tissue, or that is indurated and inflexible.  No 
examiner has described the veteran's neck and left shoulder 
scars as manifesting any of those criteria either.  

Because none of the criteria for a compensable rating, under 
either the old or the revised rating criteria under any 
applicable diagnostic code, have been shown at any time 
during the appeal period, an increased rating for residuals 
of excision of a lipoma of the back of the neck and of a 
sebaceous cyst of the left shoulder must be denied.  

In this case, there is no evidence that the veteran's 
residuals of a lipoma of the back of the neck and of a 
sebaceous cyst of the left shoulder have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that there is no basis to 
refer this issue to VA's Director, Compensation and Pension 
Service, for consideration of an extraschedular evaluation 
for the veteran's service-connected residuals of a lipoma of 
the back of the neck and of a sebaceous cyst of the left 
shoulder under the provisions of 38 C.F.R. § 3.321(b)(1).  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Although the Board has considered the applicability of the 
benefit-of-the-doubt doctrine, the preponderance of the 
evidence is against the appellant's claim, and that doctrine 
is not applicable as to this issue.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

C.  Spastic colon/diverticula

A compensable rating for irritable colon requires that the 
evidence show episodes of bowel disturbance with abdominal 
distress that are at least frequent, or that are manifested 
by diarrhea or by episodes of alternating diarrhea and 
constipation.  Code 7319.  


Diagnostic Code 7323 (for ulcerative colitis) provides that a 
compensable rating may be assigned for moderate impairment 
with exacerbations that are infrequent or for evidence of 
malnutrition, anemia, or general debility, or where there are 
serious complications due to the disability.  

The veteran reported to a VA compensation examiner in July 
1995 that he had occasional to irregular increase in gaseous 
distention approximately every other day, with some nausea 
once a week.  The examination was noted to be normal, with 
stable weight, and normal laboratory findings.  

At his hearing, the veteran reported having gas pain and 
bloating quite frequently, and stated that he would 
infrequently take antacids.  

The treatment records dated through December 2004 are 
essentially silent for any gastrointestinal complaints, 
except for a June 1998 evaluation for hemorrhoids and rectal 
bleeding.  The examiner performed a sigmoidoscopy, which 
revealed a mal-healed anal fistula, internal hemorrhoids with 
hemorrhage, and diverticulosis.  The examiner recommended 
increased dietary fiber and, if needed, topical therapy for 
the hemorrhoids and fissure.  

A follow-up colonoscopy was conducted in September 2003.  The 
examiner noted that the hemorrhoids were mild, that there 
were no polyps, and that the veteran's diverticulosis was no 
worse.  

Finally, another VA compensation examiner in March 2004 
reported that the veteran's main complaint was periodic 
gassiness; he was taking no gastrointestinal medication.  The 
examiner indicated that there was no significant 
gastrointestinal problem.  

Because the evidence clearly shows that the veteran's spastic 
colon and diverticulosis have been manifested by not more 
than occasional problems with gassiness or with constipation 
that is controlled with laxatives, without any reports of 
diarrhea or significant complications due to the disability, 
the Board finds that the criteria for a compensable rating 
for the disability have not been met at any time during the 
appeal period under any applicable diagnostic code.  

In this case, there is no evidence that the veteran's spastic 
colon and diverticulosis have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that there is no basis to refer 
this issue to VA's Director, Compensation and Pension 
Service, for consideration of an extraschedular evaluation 
for the veteran's service-connected spastic colon and 
diverticulosis under the provisions of 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Although the Board has considered the applicability of the 
benefit-of-the-doubt doctrine, the preponderance of the 
evidence is against the appellant's claim, and that doctrine 
is not applicable as to this issue.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

D.  Osteophyte formation of the thoracic spine

In September 2003, VA revised the criteria for evaluating 
diseases and injuries of the spine.  (The criteria for 
evaluating intervertebral disk syndrome were also revised in 
September 2002, but those criteria are not applicable in this 
case.)  As noted above, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant will apply.  Thus, 
the Board must consider both the old and the revised rating 
criteria.  

The regulations provide that degenerative arthritis is to be 
rated on the basis of limitation of motion.  Under the old 
criteria, a compensable rating for limitation of motion of 
the thoracic spine required at least moderate limitation of 
motion.  Code 5291 (prior to September 26, 2003).  The 
revised rating criteria require at least some limitation of 
motion of the thoracolumbar spine; muscle spasm, guarding, or 
localized tenderness; or significant vertebral body fracture.  
Code 5242 (beginning September 26, 2003).  

The records show that x-rays of the veteran's thoracic spine 
since service have varied somewhat in their findings - some 
have noted anterior osteophytes, some reportedly showed mild 
degenerative disc disease of the lower thoracic spine, and 
others were essentially normal.  Clinically, however, 
examiners have repeatedly recorded no abnormal clinical 
findings.  A VA examiner in November 1998 noted that the 
veteran specifically denied any symptoms referable to his 
thoracic spine and indicated that there was no objective 
manifestation of any functional impairment due to his 
thoracic spine.  Another VA compensation examiner in March 
2004 noted that, although arthritic changes were seen in the 
thoracic spine on x-ray, there was no limitation of motion, 
including due to pain, and no tenderness to percussion.  He 
commented that there was no significant disorder of the 
thoracolumbar spine, and no functional impairment.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

The treatment records throughout the period do reflect 
evaluation and treatment for spinal complaints, including by 
a private chiropractor.  However, the veteran's complaints 
solely concerned his cervical and lumbosacral spine, rather 
than his thoracic spine.  Service connection has already been 
established for lumbosacral and cervical spine disabilities, 
and a 10 percent rating is in effect for each disability.  

There simply is no medical evidence of any limitation of 
motion, including due to pain, no evidence of pertinent 
abnormal clinical findings, and no evidence of functional 
impairment of the veteran's thoracic spine at any time during 
the appeal period.  The Board finds that the criteria are not 
met for a compensable rating for osteophytes of the thoracic 
spine under any applicable diagnostic code, under either the 
old or the revised rating criteria.  

In this case, there is no evidence that the veteran's 
thoracic spine arthritis (osteophytes/degenerative changes) 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that there is no basis to refer this issue to VA's Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation for the veteran's service-connected 
arthritis (osteophytes/degenerative changes) of the thoracic 
spine under the provisions of 38 C.F.R. § 3.321(b)(1).  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Although the Board has considered the applicability of the 
benefit-of-the-doubt doctrine, the preponderance of the 
evidence is against the appellant's claim, and that doctrine 
is not applicable as to this issue.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

III.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

The Board acknowledges that the required notice was not 
provided before the adverse decision in September 1995.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  The error in not providing the required notice prior 
to the adverse decision was cured by August 2003 and March 
2006 letters, and so is harmless.  Moreover, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, including at a hearing.  Also, in the March 2006 
letter, the RO notified the veteran of the information and 
evidence necessary to establish the downstream elements of a 
rating and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

However, in a subsequent decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that, where the issue is 
whether new and material evidence has been presented to 
reopen a previously denied claim, the claimant must be 
notified as to the specific information and evidence needed 
to reopen the claim, based on the reason(s) for the prior 
denial.  Although the appellant has the right to content-
complying notice and proper subsequent VA process, he was not 
initially sent that notice.  But the error in not providing 
the specific notice required by Kent prior to the adverse 
decision was cured by the August 2003 letter and the May 2007 
supplemental statement of the case, and so is harmless.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, including at a hearing.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to decide this appeal.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, both the rating decision and the statement of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations, in particular 
the February 1997 supplemental statement of the case, 
specifically informed him of the rating criteria that would 
be applied, and he had an opportunity to supply information 
or evidence concerning worsening or increase in severity of 
the disabilities at issue and the effect such worsening has 
on his employment and daily life, including at a hearing.  
Thus, the Board concludes that the veteran, in this instance, 
was not prejudiced by the lack of specific notice required by 
Vazquez-Flores prior to adverse decisions that are the 
subject of this appeal.  

In the present case, VA satisfied its duty to notify by means 
of a March 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant, as well as the other 
documents discussed above.  They informed the appellant of 
what evidence was required to substantiate his claims, and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a left ankle sprain is not 
reopened.  

New and material evidence having been submitted, the claim 
for service connection for bursitis of the shoulders is 
reopened.  

New and material evidence not having been submitted, the 
claim for service connection for hypercholesterolemia is not 
reopened.  

An increased rating for keratosis, greater than 50 percent 
prior to August 30, 2002, and greater than 60 percent 
beginning August 30, 2002, is denied.  

A compensable evaluation for the residuals of the excision of 
a lipoma from the back of the neck and removal of a sebaceous 
cyst of the left shoulder is denied.  

A compensable evaluation for a spastic colon with benign 
diverticula is denied.  

A compensable evaluation for osteophyte formation of the 
thoracic spine is denied.  


REMAND

In light of the fact that the Board has reopened the 
veteran's claim for service connection for bilateral shoulder 
disorders, the agency of original jurisdiction must consider 
the evidence added to the record since the Board's 1992 
decision together with all of the evidence of record.  First, 
however, an additional examination is needed to obtain an 
opinion as to whether any current shoulder disorder is 
etiologically related to the complaints and manifestations 
noted in service.  In this regard, the Board notes that one 
diagnosis assigned during service was rotator cuff syndrome, 
and that an MRI in January 2000 showed the same diagnosis for 
the veteran's left shoulder.  38 C.F.R. § 3.159(c)(4) (2007).  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
orthopedic examination of his shoulders.  
The examiner must review the entire 
claims file.  The examiner's report 
should describe in detail all current 
complaints and pertinent clinical 
findings regarding the veteran's 
shoulders and should set forth the 
diagnoses of all current disorders of 
either shoulder.  Request that the 
examiner provide an opinion as to the 
likelihood (i.e., 50 percent probability 
or greater) that any current disorder of 
either shoulder is related to the 
complaints and manifestations noted in 
service.  The opinion must be supported 
by adequate rationale.  


2.  Then, readjudicate the veteran's 
claim for service connection for 
bilateral shoulder disorders.  If action 
taken is not to the veteran's 
satisfaction, provide him and his 
attorney with a supplemental statement of 
the case (SSOC) and give them an 
appropriate period of time to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


